Citation Nr: 9933047	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  94-42 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the February 1947 rating decision which assigned a 10 
percent evaluation for a right upper arm scar with skin 
grafts, secondary to infection due to a serum reaction, 
constituted clear and unmistakable error.  


REPRESENTATION

Appellant represented by:	Joseph E. McGuire, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and H. M. 


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1943 to August 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1997 hearing officer's decision from 
the Boston, Massachusetts Department of Veterans Affairs (VA) 
Regional Office (RO), which granted entitlement to service 
connection for traumatic neuropathy of the right upper 
extremity, evaluated as 30 percent disabling, effective 
August 1995.  The veteran filed a notice of disagreement as 
to the effective date of that decision.

During the veteran's August 1999 hearing before a member of 
the Board, it was determined that the issue was more properly 
phrased as whether clear and unmistakable error was present 
in the February 1947 rating decision.  Thus, the issue has 
been rephrased on the title page of this decision.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The evidence of record at the time of the February 1947 
rating decision was sufficient to demonstrate a moderately 
severe Group III muscle injury, thus warranting a 30 percent 
evaluation under 38 C.F.R. § 4.73, Diagnostic Code 5303 
(1945).  


CONCLUSION OF LAW

The RO decision dated in February 1947, which assigned a 10 
percent evaluation for a right upper arm scar with skin 
grafts, secondary to an infection due to a serum reaction, 
was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a) 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a grant of an earlier effective date 
for the grant of service connection for traumatic neuropathy 
of the right upper extremity, based upon clear and 
unmistakable error (CUE) in the rating decision of February 
1947, which granted service connection for a scar of the 
right upper extremity, evaluated as 10 percent disabling.  
The Board notes that it finds the veteran's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, it finds he has presented a claim that is plausible.

Factual Background

The Board must address the veteran's claim of clear and 
unmistakable error by evaluating the evidence of record at 
the time of the rating decision in question. 

Service medical records reflect that in October 1945, the 
veteran developed a severe local reaction to a serum injected 
in his right deltoid muscle, manifested by a tense, swollen, 
and very tender shoulder and upper arm.  A purple 
discoloration of the skin was also noted.  Clinical records 
dated in November 1945 reflect that an ecchymotic area 
persisted over the area of the serum injection.  A large area 
of slough measuring about four centimeters with somewhat 
undetermined borders was also noted.  It was further noted 
that its base was muscle and fascia.  A skin graft and 
subsequent infection was noted in November and December 1945.  
Additional skin grafts to the right arm were noted in January 
and February 1946.  At that time it was noted that in the 
region of the injection, the skin had become necrotic and 
sloughed off, leaving a raw area about four inches in 
diameter.  

A May 1946 clinical record reflects notations that the wound 
was closing and progress was slow but satisfactory.  Wet 
dressings were continued.  Clinical notations dated in June 
1946 reflect the graft had taken well except for two small 
areas within the graft.  July 1946 clinical records reflect 
the veteran was sent to a separation center and then returned 
to a medical facility because of drainage from the skin graft 
site.  A few crusts were also noted at the skin graft site.  
Two excoriated areas were noted in the skin graft area on the 
upper right arm.  A history of sloughing of tissue over the 
deltoid area of the right arm was also noted.  Upon 
separation examination dated in August 1946, a serum reaction 
Arthus phenomenon in January 1946 was noted.  

Upon VA examination dated in January 1947, the veteran 
complained of right arm pain.  It was noted that there were 
four unsuccessful grafts and a fifth one, which was 
successful with residual ulceration.  The scar was noted as 
healed, bluish in coloration, very tender, flat, and brittle.  
It was also noted that his right arm was extremely tender 
particularly in cold weather with radiation down to just 
below the elbow.  The veteran also reported a sensation of 
"buzzing" or "vibration" in the area of his upper right 
arm.  The veteran denied numbness in the upper right arm.  A 
diagnosis of a lobulated scar of the right upper arm with a 
skin graft following slough as a result of an injection, four 
and a half inches by three inches, discolored, symptomatic, 
and healed with no keloid was noted.  Asymptomatic scars to 
both thighs were also noted.  The examiner noted tests failed 
to reveal disturbances of sensation in the right arm.  

In a February 7, 1947 rating decision, the RO assigned a 10 
percent evaluation for a right upper arm scar with skin 
grafts, secondary to infection due to diphtheria serum 
reaction, effective August 23, 1946.  The rating decision 
reflects that the veteran's disability was rated under 
Diagnostic Code 7804.  The veteran was notified of the 
decision if a February 1947 letter from the RO.  The veteran 
did not file a notice of disagreement as to that decision.  

At his August 1999 hearing before a member of the Board, the 
veteran testified that his wound was not totally healed in 
January 1947.  The veteran stated his arm continued to drain 
for quite a while after he was discharged and it started to 
heal in January 1947.  (Transcript, pages 7-8).  The veteran 
testified that he did not have full function of his arm, he 
had no coordination, and could not tie his shoes, take the 
top off of a bottle, or open the refrigerator.  The veteran 
stated he had so much discomfort in his arm and upon motion 
that he could not use it.  (Transcript, page 8).  The veteran 
also stated that his physical therapy at the time of 
discharge consisted of a small ball to squeeze.  (Transcript, 
page 9).  The veteran testified that he was unable to 
straighten out his arm, unable to lift objects, and had 
difficulty sleeping.  (Transcript, pages 10-11).

Analysis

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at that 
time and will not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. 
§ 3.104(a) (1999).

Previous determinations on which an action was predicated, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  For the purpose of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of clear and 
unmistakable error has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
See 38 C.F.R. § 3.105(a).

It has been contended that the unappealed February 7, 1947 
rating decision which assigned a 10 percent evaluation for a 
right upper arm scar with skin grafts, secondary to infection 
due to a serum reaction, was clearly and unmistakably 
erroneous.  CUE is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Even when the premise of the error is accepted, if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable.  See Fugo v. Brown, 6 Vet. App. 40 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has propounded a three pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:  "(a) [E]ither the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extent at that time were incorrectly applied; (2) 
The error must be 'undebatable' and of the sort 'which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made'; and (3) A determination that there 
was CUE must be based on the record and the law that existed 
at the time of the prior adjudication."  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992).

It is contended that the February 7, 1947 rating decision 
involved CUE by the RO because the veteran's disability was 
incorrectly evaluated as a scar instead of as a muscle 
injury. 

The February 1947 rating decision evaluated the veteran's 
service-connected disability as a tender scar and assigned a 
10 percent evaluation.  The veteran's service medical records 
reflect notations that in January 1946 the area of the right 
upper arm became necrotic and sloughed off leaving a raw area 
about four inches in diameter.  Clinical records dated in May 
1946 reflect notations that the wound was closing and 
progress was slow but satisfactory, and June 1946 clinical 
records reflect the skin graft had taken well except for two 
small areas within the graft.  In July 1946 the veteran was 
treated for drainage from the skin graft site.  Two 
excoriated areas were noted in the skin graft area of the 
upper right arm and a history of sloughing of tissue over the 
deltoid area of the right arm was also noted.  

Upon VA medical examination dated in January 1947, a 
diagnosis of a lobulated scar of the upper right arm with a 
skin graft following slough as a result of an injection, 
discolored, symptomatic, and healed with no keloid, was 
noted.  

In retrospect, the Board finds that the February 7, 1947 
rating decision was not a reasonable exercise of rating 
judgment, but rather the kind of clear and unmistakable error 
defined in Fugo v. Brown, supra.  The evidence of record at 
the time of the February 7, 1947 rating decision clearly 
showed a muscle injury manifested by prolonged infection with 
sloughing of soft parts as well as loss of power, weakness, 
impairment of coordination, and uncertainty of movement.  

Pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5303 (1945), a 
moderately severe injury to the intrinsic muscles of the 
shoulder girdle, the pectoralis major I and the deltoid, 
involving the elevation and abduction of the arm to shoulder 
level, warrants a 30 percent evaluation for the major 
extremity.  Moderately severe is defined as a through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity with debridement 
or with prolonged infection or with sloughing of soft parts 
and intermuscular cicatrization.  Service department record 
or other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade and a record in the file of consistent complaint 
of cardinal symptoms of muscle wounds are also considered 
indicative of a moderately severe wound injury.  See 
38 C.F.R. § 4.56 (1945).  Notwithstanding that the disability 
sustained by the veteran was a consequence of an adverse 
reaction to an inoculation, not a missile wound, the extent 
of the damage to the affected muscle group should have been 
obvious and rated other than as a tender scar.

In light of the above, the Board finds that the evidence 
reasonably available to the RO at the time of the February 7, 
1947 rating decision was sufficient to demonstrate a 
moderately severe Group III muscle injury, thus warranting a 
30 percent evaluation under 38 C.F.R. § 4.73, Diagnostic Code 
5303 (1945).  The failure to apply the provisions of 
38 C.F.R. §§ 4.56 and 4.73 (1945) in the February 7, 1947 was 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.105; Fugo, supra; Damrel, supra


ORDER

There was clear and unmistakable error in the February 7, 
1947 rating decision; a 30 percent evaluation for a right 
upper arm scar with skin grafts, secondary to an infection 
due to a serum reaction, is warranted, effective August 23, 
1946.  The appeal is granted to this extent, subject to the 
law and regulations governing the payment of monetary 
benefits.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

